Citation Nr: 0105856	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
residuals of surgery for a right inguinal hernia, to include 
a cardiovascular disorder, claimed as due to treatment at a 
VA facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

The current appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a "right inguinal hernia."

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1997, a transcript of which has been 
associated with the claims file.

In July 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions, and to accord the veteran additional hearing before 
a Hearing Officer at the RO.

Although the RO scheduled the veteran for a hearing at the RO 
in August 1998, the veteran failed to report for the hearing 
and subsequently canceled his request for a hearing.

In September 2000 the RO affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative evidence of record does not establish that the 
veteran has residuals of surgery for a right inguinal hernia, 
to include a cardiovascular disorder, claimed as due to 
treatment at a VA facility.


CONCLUSION OF LAW

The criteria for compensation benefits for residuals of 
surgery for a right inguinal hernia, to include a 
cardiovascular disorder, claimed as due to treatment at a VA 
facility, pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was hospitalized by VA during March 1980 at which 
time he had a right inguinal herniorrhaphy.  The hospital 
summary of inpatient care shows he had no problems following 
the surgery.  The wound remained clean and dry.  It was 
decided to discharge him to resume his prehospitalization 
activities gradually over the next four to six weeks, and he 
was to return to the clinic in one week.

The veteran was hospitalized by VA during July and August 
1981 during which time he had Henry bilateral hernia repairs.  
It was noted as history that he was a dentist and had had 
bilateral inguinal hernias, and was status post right 
inguinal herniorrhaphy in March 1980 with a McVay repair.  He 
complained of right inguinal hernia over the last few months 
and wanted to have the hernia repaired.  There was reported a 
history of congestive heart failure in May 1981 requiring 
hospitalization.  There was a history of hypertension.  His 
postoperative condition was reported as fair.  

Associated with the claims file is a substantial quantity of 
medical records referable to the veteran's treatment at 
Kaiser Permanente during the 1980's, the pertinent 
documentation of which is discussed below on report of VA 
examination.  

The veteran filed a claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 in 
June 1996.

VA conducted a medical examination of the veteran in August 
1996.  Examination disclosed a midline incisional scar from 
his bilateral herniorrhaphy and the right inguinal scar from 
his first herniorrhaphy.  There was no recurrence of hernia 
noted on physical examination bilaterally.  Subjectively 
there was some tenderness to palpation in the right inguinal 
region.  The examination diagnosis was status post bilateral 
herniorrhaphy in 1981 with chronic persistent right inguinal 
pain postoperatively.

VA conducted a general medical examination of the veteran in 
February 1997.  The examiner recorded that the claims file 
had been reviewed and that the examination was limited to the 
heart.  The examiner recorded a history of the veteran having 
visited the emergency room with a history of feeling anxiety, 
weak and rapid heart rate.  The blood pressure was 185/100 
and pulse was 130.  The electrocardiogram (EKG) showed 
tachycardia initially and then changed to sinus arrhythmia 
with frequent premature atrial contractions and sinus pauses.  
The diagnostic impression at the time was pheochromocytoma.  

The examiner recorded the veteran had another visit to the 
emergency room in July 1981 with shakiness and weakness as in 
subjective complaints.  He had a bilateral inguinal hernia 
repair in late July 1981.  The admission history then 
indicated that the veteran was on Inderal and 
Phenoxybenzamine, 10 milligrams daily.  His Inderal dose was 
10 milligrams three times a day.  In mid September his blood 
pressure was 170/100 and pulse 100.  A few days later 
bradycardia was noted.  He stopped coming to VA and stopped 
taking Inderal and Phenoxybenzene in late October 1982.

The examiner recorded that the veteran continued to have 
episodes of tachycardia, feeling dizzy, falling on the ground 
with loss of consciousness until about 1987, although they 
did decrease in frequency during that time.  He also had 
episodes in which he would get very sweaty and feel weak.  


This was quickly corrected by eating some food.  Eventually, 
he learned to carry some food with him.  The examiner noted 
that the veteran was currently a patient at Kaiser 
Permanente.  A Thallium test done there apparently had shown 
an area of anoxia at part of the heart.

Since 1987 the veteran had had no hypoglycemic episodes.  He 
had some arrhythmia, which he described as skipping heart 
beats.  There was no history of chest pain, paroxysmal 
nocturnal dyspnea or pedal edema.  A system review revealed 
that on Memorial Day in 1981 he was mowing his lawn in the 
morning, which had grown fairly high and dense.  In the 
afternoon he collapsed and was taken to a community hospital 
and congestive heart failure was diagnosed.  He was given 
Lasix and he lost 40 pounds on that medication.  

In his diagnoses the examiner recorded that the veteran did 
not receive Inderal or Phenoxybenzamine as treatment of his 
hernia.  These two drugs were started after his first hernia 
surgery and before his second hernia surgery as outpatient 
for treatment of hypertension in what was presumed to be 
pheochromocytoma.  These drugs were discontinued after about 
one and one-half years.  

He was seen elsewhere outside the VA system after 1981.  
There was evidence in the file that the veteran had had 
several episodes in which his heart was rapid, blood pressure 
raised, and he had fainted.  There were also episodes where 
he was already shaky and weak.

The examiner commented that the side effects of Inderal and 
Phenoxybenzamine can cause rapid heart rate, either high 
blood pressure or low blood pressure.  In fact, a slow heart 
rate, particularly those with an atrioventricular block 
greater than one, was a contraindication for Inderal.  The 
examiner recorded it should be noted that the veteran had 
been bradycardic in the past.

The examiner concluded that the administration of Inderal and 
Phenoxybenzamine was not related to his hernia surgery or 
hernia treatment, and that these two drugs can cause the 
symptoms the veteran had.  After stopping the medication, the 
symptoms got better.  That they were not there prior to his 
having these two drugs also indicated that these two drugs 
had a role to play in the manifestations of his disease.  The 
veteran continued to have bradycardia.  He had systolic and 
diastolic hypertension.  

Associated with the claims file are letters dated in November 
1997 from the veteran's wife who is a dietitian, and two 
friends including another dentist.  The letters in the 
aggregate provide their knowledge and observations of the 
veteran's having taken sick in 1981 and having remained so 
thereafter.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1997, a transcript of which has been 
associated with the claims file.  He testified that he had 
developed pain in the right groin area going down the leg 
after his VA surgery in the early 1980's.

VA conducted a medical examination of the veteran in December 
1998.  The examiner noted that the veteran was a retired 
dentist who had a long history of palpitations and vague 
constitutional symptoms.  He related that his problems had 
begun in the early 1980's when he had hernia surgery by VA.  
He had recurrent groin pain after his hernia surgery and 
subsequently had another surgical repair.  About the same 
time he developed episodes of palpitations, tachycardia, and 
severe hypertension which would be accompanied  by a variety 
of constitutional symptoms.  He saw a local physician who 
evidently decided that he had evidence of a pheochromocytoma.  
He was initially placed on Imipramine which was subsequently 
discontinued.  Then he was treated with Propranolol and 
Phenoxybenzamine. The latter medication apparently was 
intended to treat his possible pheochromocytoma.

Over the course of the next 1-2 years he continued to have 
episodes of palpitations, tachycardia, and intermittent bouts 
of severe hypertension.  After a period of time, another 
physician stopped his Propranolol and Phenoxybenzamine and 
the symptoms had slowly abated.  By the end of the 1980's, he 
only had residual palpitations.  Subsequently, he had been 
followed at the Kaiser Hospital, where he said that a 
Thallium scan showed an area in the infero/posterior wall 
which was not adequately profused.

Currently, he was getting erratic episodes of palpitations, 
usually when he over-exerted himself.  These palpitations 
were accompanied sometimes by a 'drop feeling' in his throat.  
If he stopped and rested, these symptoms disappeared.  He had 
never had symptoms of syncope.  He had had some symptoms of 
atypical chest pain in the 1980s associated with the episodes 
of severe palpitations.  He had had at least one exercise 
treadmill test in the past and one 24 hour ambulatory EKG.

The examiner noted he had asked the veteran in several ways 
if any physicians in the last 10 years had given him an 
explanation for whatever cardiac condition he might have, but 
he was unable to tell the examiner of a specific diagnosis.  
He related his problems to the 1980s, which to him were very 
severe and disabling, to the combination of Propanolol and 
Phenoxybenzamine medication.  He stated that he had done a 
considerable amount of research on these medications and had 
had other clinicians tell him that the combination of the 
medications could have been responsible for his symptoms.  He 
also appeared to blame these medications for the residual 
symptoms that he had had subsequently.

The examiner recorded that the veteran's cardiovascular risk 
factors included age and male sex.  The clinical assessment 
shows frequent episodes of palpitations which probably 
represented frequent premature ventricular contractions 
(PVCs).  It was quite likely that the veteran had a very 
heightened awareness of his frequent PVCs and became 
significantly symptomatic when they occurred.  The examiner 
doubted that he had any hemodynamic consequences from his 
PVCs.  The examiner noted that the cause of these PVCs was 
unclear, but might be the result of hypertensive heart 
disease.  The examiner saw no evidence of coronary artery 
disease except for the one report of inferior/posterior 
profusion defect according to the veteran on a Thallium scan.  
The examiner recorded that he saw no relation between the 
veteran's Propanolol use and any of these palpitations, 
either during or subsequent to his symptomatic period in the 
1980s.  The examiner recorded that he had no experience with 
the medication Phenoxybenzamine, but doubted that there would 
be any residual effects after this medication was stopped in 
the mid-1980s.  Additional diagnostic studies were negative 
for a chronic acquired heart disorder.


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury as 
a result of hospitalization, medical or surgical treatment, 
or the result of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (2000), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.
The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Similarly, a claim for 38 U.S.C.A. 
§ 1151 benefits must be supported by medical evidence of a 
current disability and medical evidence that the current 
disability resulted from VA hospitalization, medical 
examination, or treatment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).

Analysis

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by the 
veteran as well as authorized by him to be obtained.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir, 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.

Moreover, the veteran has been afforded the opportunity to 
provide oral testimony and submit evidence on the merits of 
the issue on appeal, and in both instances has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO under the new law would only serve to 
further delay resolution of the veteran's claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought pursuant to 
the provisions of 38 U.S.C.A. § 1151 was filed more than a 
year before October 1, 1997 (June 1996), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.

As to the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of surgery 
for a right hernia, to include a cardiovascular disorder, 
claimed as due to treatment at a VA facility, the Board notes 
that under the law, in the context of this issue on appeal, 
where it is determined that there is a disability resulting 
from VA treatment, compensation will be payable in the same 
manner as if such disability were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151: (1) Medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of surgery of a right inguinal hernia, to include a 
cardiovascular disorder, claimed as secondary to treatment at 
a VA facility.

In this regard, the Board notes that as to a cardiovascular 
disorder, the VA examiners, in their recounting of the 
veteran's medical record, do not relate a cardiovascular 
disorder to the early 1980 VA hernia surgeries.  A VA 
examiner previously commented that the veteran's 
symptomatology was related to medications; however, no 
chronic acquired disorder was diagnosed.  In fact, the most 
recent VA medical examiner discounted any relationship 
between the veteran's cardiovascular symptomatology and such 
surgeries to include medications rendered by VA.  The medical 
record shows that the veteran was given the pertinent 
medications resulting in cardiovascular-like symptomatology 
at a private medical facility after his initial VA hernia 
surgery and prior to his second hernia surgery.  As noted by 
competent VA medical professionals, medications the veteran 
has argued caused the development of a cardiovascular 
disorder were not administered to him by VA as part of a 
treatment regimen in connection with hernia surgery in either 
1980 or 1981. 

While the Board recognizes that the veteran practiced 
dentistry during his lifetime, as did the individual who 
provided a written statement on his behalf, their opinions 
can only be evaluated on the basis of the evidentiary record 
as a whole.  The veteran is merely of the opinion that his 
symptomatology is related to his hernia surgery and 
administration of various medications discussed above.  He 
has related that he was told these medications may have a 
correlation to his cardiovascular symptomatology.  His fellow 
dentist has expressed observations as to his symptomatology 
and medical condition, but has not actually linked VA 
treatment and/or surgery to the veteran's cardiovascular 
symptoms.  The veteran's wife, as a dietitian, does have some 
modicum of medical knowledge, but she has also expressed 
observations and is not competent to relate a medical 
condition to a specific cause.  In any event, as noted above, 
any medications administered to the veteran in the 1980's 
whether or not they caused cardiovascular symptomatology, 
were not part of his treatment regimen by VA in connection 
with his hernia surgery in 1980 or 1981, and such medications 
were acquired while he was under treatment at a private 
medical facility.



The veteran is competent to provide evidence on the 
occurrence of observable symptoms he has experienced, but he 
cannot relate a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
other words, the veteran is not competent to link 
cardiovascular symptomatology to VA treatment for his hernia 
in 1980 and 1981, and in this case, the record is clearly not 
supportive as has been discussed by competent VA medical 
professionals.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has a chronic acquired disorder, to include 
one of a cardiovascular nature, as secondary to VA surgery 
and treatment for his hernias in 1980 and 1981.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The record remains devoid of any competent medical opinion 
linking the VA hernia surgery and medications therefor to the 
veteran's cardiovascular symptomatology or to any disorder 
including of a cardiovascular nature.  As noted in the 
evidentiary record, the medications cited by the veteran as 
causative of cardiovascular symptomatology or a 
cardiovascular disorder were never administered to him by VA, 
but at a private medical facility at which he was a regular 
patient for many years.  

As to pain the veteran has complained about in the right 
groin area and down his right leg, the Board notes that no 
chronic acquired disorder has been diagnosed, and the Court 
has determined that pain in and of itself does not constitute 
a disability under the law.  Benitez v. West, 13 Vet. 
App. 282 (1999).

For the foregoing reasons, the Board has determined that the 
record does not support a grant of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of surgery for a right 
inguinal hernia, to include a cardiovascular disorder, 
claimed as due to treatment at a VA facility.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine in inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of surgery for 
a right inguinal hernia, to include a cardiovascular 
disorder, claimed as due to treatment at a VA facility.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for residuals of surgery for a right 
inguinal hernia, to include a cardiovascular disorder, 
claimed as due to treatment at a VA facility is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

